ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1 and 21 in the response filed 2/4/22 is acknowledged.
Claims 1-19 and 21 are pending in the application, with claims 4-11, 14, and 16 being previously withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary Pratt on 5/16/22.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): A dynamic lumbar realignment system comprising: 
a stabilizing strap; 
a therapeutic orientation path; 
a plurality of strap-supporting attachment  loops; 
a plurality of strap-guiding attachment  loops, wherein each of the plurality of strap-guiding attachment  loops are configured to receive the stabilizing strap through the respective strap-guiding attachment  loop, and wherein the therapeutic orientation path is at least partially defined by the plurality of strap-guiding attachment  loops; 
the stabilizing strap being  positioned onto a body garment with a pelvic cover, a waistband, a left thigh short sleeve and a right thigh short sleeve along the therapeutic orientation path through the plurality of strap-guiding attachment  loops and the plurality of strap-supporting attachment  loops , wherein each of the plurality of strap-guiding attachment  loops are attached to  and positioned on the body garment  such that, when each of the plurality of strap-guiding attachment  loops receive the stabilizing strap, the stabilizing strap is guided along the therapeutic orientation path by the plurality of strap-guiding attachment  loops; 
the stabilizing strap  extending from an anterior region of the left thigh short sleeve upwardly to a crotch region of the pelvic cover and further around an inner portion of the left thigh short sleeve from the crotch region of the pelvic cover, and from an anterior region of the right thigh short sleeve upwardly to the crotch region of the pelvic cover and further around an inner portion of the right thigh short sleeve from the crotch region of the pelvic cover; 
the stabilizing strap comprising a first strap end and a second strap end; 
the plurality of strap-supporting attachment  loops being  externally positioned about the waistband; 
the plurality of strap-guiding attachment  loops being  externally positioned on the pelvic cover, the left thigh short sleeve and the right thigh short sleeve ; 
the therapeutic orientation path comprising a beginning and an end; 
the first strap end being attached at the beginning; 
the second strap end being attached at the end, wherein a first strap-guiding attachment  loop of the plurality of strap-guiding attachment  loops is positioned along the therapeutic orientation path adjacent to a front crotch region of the left thigh short sleeve and  directs the strap from the front crotch region of the left thigh short sleeve upwards between the left thigh short sleeve and the right thigh short sleeve towards  a rear crotch region of the left thigh short sleeve, wherein a second strap-guiding attachment  loop of the plurality of strap-guiding attachment  loops is positioned along the therapeutic orientation path adjacent to a front crotch region of the right thigh short sleeve and  directs the strap from the front crotch region of the right thigh short sleeve upwards between the left thigh short sleeve and the right thigh short sleeve towards  a rear crotch region of the right thigh short sleeve, and wherein the stabilizing strap is arranged along the therapeutic orientation path spanning from the beginning, along  an outside of the left thigh short sleeve to the first strap-guiding attachment  loop, between the left thigh short sleeve and the right thigh short sleeve to the plurality of strap-supporting attachment  loops about the waistband, between the left thigh short sleeve and the right thigh short sleeve, to the second strap-guiding attachment  loop,  and along  an outside of the right thigh short sleeve to the end; and 
the stabilizing strap being arranged through the plurality of strap-guiding attachment  loops along the therapeutic orientation path in such a way that abdominal compression, pelvic tilt and thigh rotation are configured to be dynamically integrated so as to provide and generate a therapeutic effect, the stabilizing strap being configured to tilt the pelvis of [[the]]a user backward and rotate both the left thigh and the right thigh of the user inwardly when the stabilizing strap is received by the plurality of strap-guiding attachment  loops along the therapeutic path.
Claim 2 (Currently Amended by Examiner): The dynamic lumbar realignment system as claimed in claim 1 comprising: 
the therapeutic orientation path, as at least partially defined by the plurality of strap- guiding attachment  loops, comprising a first portion, a second portion and a third portion; 
the first portion being connected in between the beginning and the second portion; 
the second portion being connected in between the first portion and the third portion;
the third portion being connected in between the second portion and the end; 
the beginning being  located at a posterior region of the left thigh short sleeve opposite to the pelvic cover; 
the first portion  travers[[e]]ing about the left thigh short sleeve from the posterior region of the left thigh short sleeve to the anterior region of the left thigh short sleeve, to the crotch region of the pelvic cover and adjacent to a buttock crevice region of the pelvic cover; 
the second portion  travers[[e]]ing about the waistband; 
the third portion  travers[[e]]ing about the right thigh short sleeve from a posterior region of the right thigh short sleeve to the anterior region of the right thigh short sleeve, to the crotch region of the pelvic cover and adjacent to the buttock crevice region of the pelvic cover; and 
the end being  located at the posterior region of the right thigh short sleeve opposite to the pelvic cover.
Claim 3 (Currently Amended by Examiner): The dynamic lumbar realignment system as claimed in claim 2 comprising: 
the first portion and the third portion traversing adjacent to each other on the buttock crevice region of the pelvic cover.
Claim 14 (Currently Rejoined by Examiner)
Claim 15 (Currently Amended by Examiner): The dynamic lumbar realignment system as claimed in claim 1 comprising: 
 the body garment  further comprising a left gripper ring and a right gripper ring, the left gripper ring being connected around a thigh opening of the left thigh short sleeve, the right gripper ring being connected around a thigh opening of the right thigh short sleeve.
Claims 4-11, 16-19, and 21 (Currently Cancelled by Examiner)

Reasons for Allowance
Claims 1-3 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim(s) 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious dynamic lumbar realignment system comprising: a stabilizing strap; a therapeutic orientation path; a plurality of strap-supporting attachment loops; a plurality of strap-guiding attachment loops, the stabilizing strap being positioned onto a body garment with a pelvic cover, a waistband, a left thigh short sleeve and a right thigh short sleeve along the therapeutic orientation path through the plurality of strap-guiding attachment loops and the plurality of strap-supporting attachment loops, the stabilizing strap extending from an anterior region of the left thigh short sleeve upwardly to a crotch region of the pelvic cover and further around an inner portion of the left thigh short sleeve from the crotch region of the pelvic cover, and from an anterior region of the right thigh short sleeve upwardly to the crotch region of the pelvic cover and further around an inner portion of the right thigh short sleeve from the crotch region of the pelvic cover; the stabilizing strap comprising a first strap end and a second strap end; the plurality of strap-supporting attachment loops being externally positioned about the waistband; the plurality of strap-guiding attachment loops being externally positioned on the pelvic cover, the left thigh short sleeve and the right thigh short sleeve; the first strap end being attached at the beginning; the second strap end being attached at the end, wherein a first strap-guiding attachment loop of the plurality of strap-guiding attachment loops is positioned along the therapeutic orientation path adjacent to a front crotch region of the left thigh short sleeve and directs the strap from the front crotch region of the left thigh short sleeve upwards between the left thigh short sleeve and the right thigh short sleeve towards a rear crotch region of the left thigh short sleeve, wherein a second strap-guiding attachment loop of the plurality of strap-guiding attachment loops is positioned along the therapeutic orientation path adjacent to a front crotch region of the right thigh short sleeve and directs the strap from the front crotch region of the right thigh short sleeve upwards between the left thigh short sleeve and the right thigh short sleeve towards a rear crotch region of the right thigh short sleeve, and wherein the stabilizing strap is arranged along the therapeutic orientation path spanning from the beginning, along an outside of the left thigh short sleeve to the first strap-guiding attachment loop, between the left thigh short sleeve and the right thigh short sleeve to the plurality of strap-supporting attachment loops about the waistband, between the left thigh short sleeve and the right thigh short sleeve, to the second strap-guiding attachment loop, and along an outside of the right thigh short sleeve to the end; and the stabilizing strap being arranged through the plurality of strap-guiding attachment loops along the therapeutic orientation path in such a way that abdominal compression, pelvic tilt and thigh rotation are configured to be dynamically integrated so as to provide and generate a therapeutic effect, the stabilizing strap being configured to tilt the pelvis of a user backward and rotate both the left thigh and the right thigh of the user inwardly when the stabilizing strap is received by the plurality of strap-guiding attachment loops along the therapeutic path, in combination with all other features recited in the claim. Brown US 2006/0074365 A1 in view of Colorado US 6,105,169 is the closest prior art combination of record. Brown discloses a stabilizing strap 4/8/9 (fig. 11 and [0030], waist band 4, first and second medial vertical straps 8/9) that traverses around the outer and inner portion of the left and right thighs by extending from the posterior of the thigh, up to the waistband, down to the anterior of the thigh, and up towards the inner portion of the thigh near the front crotch region (fig. 11). Brown is silent on strap supporting attachment loops and strap guiding attachment loops that direct the strap along the claimed therapeutic orientation path. Colorado teaches a garment 10 with a strap 34 configured to traverse the thigh and pelvic area by extending through strap guiding loops 26/28/28a (fig. 1 and col. 8, lines 1-5). However, Brown and Colorado do not provide specifically, in combination, wherein a first strap-guiding attachment loop of the plurality of strap-guiding attachment loops is positioned along the therapeutic orientation path adjacent to a front crotch region of the left thigh short sleeve and directs the strap from the front crotch region of the left thigh short sleeve upwards between the left thigh short sleeve and the right thigh short sleeve towards a rear crotch region of the left thigh short sleeve, wherein a second strap-guiding attachment loop of the plurality of strap-guiding attachment loops is positioned along the therapeutic orientation path adjacent to a front crotch region of the right thigh short sleeve and directs the strap from the front crotch region of the right thigh short sleeve upwards between the left thigh short sleeve and the right thigh short sleeve towards a rear crotch region of the right thigh short sleeve, and wherein the stabilizing strap is arranged along the therapeutic orientation path spanning from the beginning, along an outside of the left thigh short sleeve to the first strap-guiding attachment loop, between the left thigh short sleeve and the right thigh short sleeve to the plurality of strap-supporting attachment loops about the waistband, between the left thigh short sleeve and the right thigh short sleeve, to the second strap-guiding attachment loop, and along an outside of the right thigh short sleeve to the end. The placement of Colorado’s loops do not align with the path of Brown’s strap in a way that would meet the claimed positions of the loops and path of the strap. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify either Brown or Colorado to address its deficiencies. Dependent claims 2, 3, and 12-15 are allowed by virtue of their dependence on independent claim(s) 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gould US 2,775,767
Oyama et al. US 7,631,366 B2
Kopp US 8,235,173 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786